NO. 12-08-00341-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

MICHAEL KENNEDY,                                           §    APPEAL FROM THE 3RD
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

MARK W. CARGILL,
APPELLEE                                                   §    ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On August 21, 2008, Michael Kennedy filed a notice of appeal “from a civil rights
complaint.” On that same date, this court notified Kennedy, pursuant to Texas Rule of Appellate
Procedure 37.1, that the information received in this appeal does not contain a final judgment or
other appealable order. Kennedy was further informed that the appeal would be dismissed if the
information received in the appeal was not amended on or before September 2, 2008 to show the
jurisdiction of this court. The deadline for amendment has passed, and Kennedy has neither
responded to the August 21, 2008 notice or otherwise shown the jurisdiction of this court.
Accordingly, the appeal is dismissed for want of jurisdiction. See TEX . R. APP. P. 37.1, 42.3.
Opinion delivered October 22, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)